DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 12/13/2021.  These drawings are accepted.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-9, the prior art of record fails to teach or render obvious a feed drive mechanism, particularly including a plurality of gears connected to the feed tubes of the feed containers, the plurality of gears being at different heights; and a single drive gear configured to vertically move and mesh with the plurality of gears; the drive gear selectively meshing with and rotating the plurality of gears to cause the plurality of feed containers to feed the contents with timing that differs between the plurality of feed containers.
Regarding claims 10 and 11, the prior art of record fails to teach or render obvious a method of controlling a feed drive mechanism, particularly including a pinion mechanism configured to change a height of the drive gear, causing the drive gear to selectively mesh with and rotate a second gear among the plurality of gears to feed a content of a second container.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT K NICHOLS II whose telephone number is (571)270-5312.  The examiner can normally be reached on Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/R. N./
Examiner, Art Unit 3754




/Vishal Pancholi/Primary Examiner, Art Unit 3754